Citation Nr: 0834624	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-15 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980.

In a December 1982 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island granted service connection for hemorrhoids.  A 
noncompensable (zero percent) disability rating was assigned.

The veteran filed an increased rating claim for his service-
connected hemorrhoids in June 2006.  This case comes to the 
Board of Veterans' Appeals (the Board) on appeal from an 
October 2006 rating decision by the RO which continued the 
previously assigned noncompensable rating.  

The veteran testified at a Travel Board hearing which was 
held at the RO during May 2008 before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected hemorrhoids are manifested by 
discomfort and complaints of flare-ups with bleeding; there 
is no objective medical evidence of external or internal 
hemorrhoids, large or thrombotic, irreducible, with excessive 
redundant tissue, persistent bleeding, anemia, or fissures.

2.  The competent medical evidence does not show that the 
veteran's service-connected hemorrhoid disorder is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected hemorrhoids, currently rated noncompensably 
disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated June 21, 2006, which informed the 
veteran "the evidence must show that your service-connected 
condition has gotten worse."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced June 
2006 letter.  Specifically, the veteran was advised in the 
June 2006 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the Social Security 
Administration.  The letter specifically noted that records 
from the VAMC in Providence, Rhode Island had been received.  
The letter indicated that a VA medical examination was being 
scheduled.

With respect to private treatment records, the June 2006 VCAA 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
the letter asked that the veteran complete this release so 
that VA could obtain these records on his behalf.

The June 2006 VCAA letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
"It is your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in originals].

The June 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
has not been previously submitted, please let us know. If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on- going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the June 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the June 2006 letter 
from the RO.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The Board finds that the June 2006 VCAA letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  Crucially, the RO also sent a letter dated May 15, 
2008 specifically to comply with the notice requirements of 
the Vazquez decision.  The June 2006 and May 2008 letters 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such as "statements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect your 
ability to work; or statements discussing your disability 
symptoms from people who have witnessed how they affect you."  
The May 2008 letter also contained notice of the use of 
diagnostic codes, and of the specific schedular criteria that 
applied to the veteran's claim. 

Accordingly, the veteran has received proper notice pursuant 
to the Court's Vazquez determination via the June 2006 and 
May 2008 letters from the RO.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service treatment reports, and reports of VA 
treatment of the veteran.  Additionally, the veteran was 
afforded a VA compensation and pension examination of his 
hemorrhoids in July 2006.  The report of that examination 
reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran testified a May 2008 
personal hearing which was chaired by the undersigned 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the veteran's disability under Diagnostic 
Code 7336, which is obviously applicable in the instant case 
because it pertains specifically to the disability at issue 
(hemorrhoids) and because it provides specific guidance as to 
how symptoms of this disability are to be evaluated.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another primary diagnostic 
code should be used.

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7336.

Specific rating criteria

A noncompensable rating is assigned for hemorrhoids which are 
mild or moderate.  A 10 percent rating is assigned for 
hemorrhoids, external or internal, large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is assigned for 
hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures.  See 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2007).

The Board observes that "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc." 
Webster's New World Dictionary, Third College Edition (1988) 
at 871.

Analysis

Schedular rating

The veteran has been service connected for hemorrhoids since 
1982 with a noncompensable disability rating assigned 
continually thereafter.  The veteran essentially contends 
that, inasmuch as he has suffered with hemorrhoids for many 
years, he should be awarded a compensable disability rating, 
at least 10 percent.  

As has been discussed above, where the evidence shows 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
a 10 percent disability rating will be assigned.

The veteran was examined in July 2006.  The veteran indicated 
that his hemorrhoids have bothered him pretty much 
constantly, with bleeding two to three times a week causing 
increased swelling.  He used Hydrocortisone suppositories and 
Preparation H for flare-ups and Miralax twice a week for 
constipation.  Suppositories were occasionally needed for a 
full week out of a month.  Suppositories and Preparation H 
were both used for severe flare-ups two to three times in a 
month. [The veteran provided similar testimony as to flare-
ups at the May 2008 hearing.]  The veteran presented evidence 
of a May 2000 incision and drainage of a thrombosed 
hemorrhoid with removal of a hemorrhoidal clot.

The examiner observed that there was no evidence of fecal 
leakage; the size of the lumen was normal and round; there 
were no signs of anemia; and there were no fissures.  There 
was a slight pink area in the left posterior lateral 
position, the previous incision and drainage site.  There was 
no evidence of external hemorrhoids; there was good anal 
tone; no internal masses were observed; and there was no 
evidence of bleeding.  

The examiner diagnosed status post hemorrhoidectomy with 
reported symptoms of bleeding.  The examiner concluded that 
the veteran did have evidence of hemorrhoidal disease, which 
was currently controlled conservatively with medical 
management.  The Board observes that the examination report 
is congruent with mild or at worst moderate hemorrhoids.  
Indeed, virtually nothing was identified on examination 
except the healed site of the incision and drainage a number 
of years earlier.

There is no objective evidence of flare-ups of the veteran's 
hemorrhoids, with the exception of the May 2000 episode.  The 
Board observes that VA and private treatment records going 
back to 1991 refer only to treatment of joint problems.  
Indeed, in a report of a VA mental health examination in May 
2005, although it was noted that the veteran took a 
medication for stool softener, hemorrhoids were not listed 
among his active medical problems.   

After the May 2008 hearing, the veteran filed two treatment 
reports from his private physician.  A waiver of 
consideration by the agency of original jurisdiction was 
provided.  These records relate to screening for colorectal 
cancer in July 2006 and July 2007, and they do not show 
treatment for flare-ups of the hemorrhoids.  

Based on the record as a whole, the Board finds that the 
veteran's hemorrhoid disability is no more than moderate in 
severity.  There is only one reference to a thrombosed 
hemorrhoid, in May 2000, several years before he filed his 
increased rating claim.  It appears that the thrombosed 
hemorrhoid was successfully treated and that there have been 
no subsequent recurrences. 

The Board does not doubt that the veteran experiences 
discomfort with respect to his service-connected disability.  
However, such symptoms do not allow for an increased 
disability rating under the applicable diagnostic code.  Such 
symptomatology is contemplated in the noncompensable 
disability rating assigned for "moderate" hemorrhoids".

In short, a preponderance of the evidence does not show 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 10 percent disability rating is therefore not warranted.

To warrant a 20 percent disability rating under Diagnostic 
Code 7336, the competent medical evidence must demonstrate 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  The first two criteria are 
conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met].  The third criteria is disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].

There is no evidence of anal fissures to warrant a 20 percent 
disability rating under Diagnostic Code 7336.  The July 2006 
VA examination contained specific findings that there were no 
fissures.  In addition, there is no evidence of persistent 
bleeding with secondary anemia.  Bleeding was not 
demonstrated upon physical examination in July 2006.  Indeed, 
there was no indication of external or internal hemorrhoids 
during this examination.  Concerning anemia, the veteran has 
not been diagnosed with anemia, and the July 2006 examiner 
stated that there were no signs of anemia.  .  The criteria 
for entitlement to a 20 percent disability rating thus have 
not been met or approximated.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the applicable schedular criteria.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As was noted in the Introduction above, the veteran's claim 
for an increased disability rating for his service-connected 
hemorrhoids was filed in June 2006. Therefore, the relevant 
time period under consideration is from June 2005 to the 
present.

The veteran's service-connected hemorrhoids have been rated 
noncompensably disabling since the date of service connection 
in 1982.  The question to be answered by the Board, then, is 
whether any different ratings should be assigned for any 
period from June 2005 to the present.

As discussed above, after a careful review of the record, the 
Board can find no evidence to support a finding that the 
veteran's hemorrhoids were more severe than the currently 
assigned noncompensable rating during the appeal period.  The 
May 2000 excision of the thrombosed hemorrhoid referred to 
above occurred earlier than the appeal period in question.  A 
follow-up report in May 2000 indicated the area had healed 
and the veteran reported no more pain or bleeding.  It was 
also observed in the July 2006 examination report that the 
area had healed.  There is no competent medical evidence in 
the record relating to hemorrhoids from May 2000 to the VA 
examination in July 2006.

In short, nothing in he record suggests that the veteran's 
hemorrhoid disorder was worse than moderate during the appeal 
period.  Accordingly, there is no basis for awarding a 10 
percent or higher rating at any time.

Extraschedular consideration 

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
hemorrhoids.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  His 
hemorrhoid surgery in May 2000 was done on an outpatient 
basis.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability during the 
appeal period.  The veteran reported to the VA examiner in 
July 2006 that he had missed six weeks of work as a U.S. 
Postal Service employee when he had the hemorrhoid surgery in 
2000.  However,  there is nothing to suggest interference 
with employment since.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons set out above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for his 
service-connected hemorrhoids. The benefits sought on appeal 
are therefore denied.


ORDER

Entitlement to an increased disability rating for service-
connected hemorrhoids is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


